Citation Nr: 9923691	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  95-04 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Section 306 nonservice-connected death pension benefits (§ 
306 death pension benefits) in the amount of $4025.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to March 
1947.  He died in 1978.  The appellant is the veteran's 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1994 decision of the North Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional 
Office's Committee on Waivers and Compromises (RO).  In April 
1997, the Board remanded this case to the RO for further 
development.  The case has been returned to the Board for 
further appellate review.  

In the April 1997 remand, the Board noted that in an April 
1997 written argument to the Board, the appellant's 
representative raised the issue of an earlier effective date 
for the award of nonservice-connected pension benefits for 
the appellant.  The Board noted that the matter had not been 
adjudicated by the RO, and referred the matter to the RO for 
appropriate action.  On review, the Board notes that this 
issue has still not been adjudicated by the RO, and 
therefore, this is referred to the RO  again for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable  
disposition of the appellant's appeal has been obtained by 
the originating agency. 

2.  The appellant acted in bad faith in failing to report 
countable income for the purpose of retaining VA benefits, 
while aware that such income would reduce or eliminate her § 
306 death pension benefits.


CONCLUSION OF LAW

Due to bad faith on the part of the appellant in creation of 
the overpayment, waiver of recovery of the overpayment is 
barred.  38 U.S.C.A. §§ 5107, 5302 (West  1991); 38 C.F.R. §§ 
1.962, 1.965 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 
5107(a); that is, she has presented a claim that is 
plausible.  She has not alleged that there are any records of 
probative value that may be obtained which have not already 
been associated with the claims folder. Accordingly the Board 
finds that the duty to assist the appellant, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The appellant applied for death pension benefits in August 
1978 following her husband's death earlier that month.  Her 
application noted that she had no annual income and received 
monthly income from Social Security.  The appellant was 
awarded § 306 death pension benefits, beginning in August 
1978.  An internal VA document shows that the appellant and 
her representative were notified of her award in VA Form 21-
6895, which contains notice that the rate of pension depended 
on the amount of annual income and number of dependent 
children.  That form also notified the appellant of annual 
income limits, above which pension could not be paid; and of 
the requirement to notify VA promptly if she began to receive 
additional annual income which would affect the rate of 
pension received.  She was also notified in that form that 
when reporting income, all income received should be 
reported.

In March 1984, the appellant was notified that her pension 
award had been amended.  She was instructed to promptly 
report changes in the number or status of her dependents.

Beginning in 1985, the appellant was required to annually 
report her income by completing an Eligibility Verification 
Report (EVR) for 1985 and each year thereafter.  The EVR form 
instructed the appellant each year to report all income as 
requested.  She was requested to report annual income 
separately by source, including income from wages from 
employment, interest and dividends, and all other annual 
income.  

The appellant provided an EVR for each year from 1985 through 
1992, in which she reported her income for the respective 
years.  Each year after evaluating the information supplied 
in each of the appellant's EVRs, the RO notified the 
appellant as to any amended death pension award amounts based 
on the supplied EVRs.  Each notification by the RO requested 
the appellant to read an enclosed VA Form 21-8767.  The 
appellant was advised that the form included information 
about the rights to receive this benefit. 

In years 1985, 1986 and 1987, the appellant filed EVRs 
reporting that for those years, she had received monthly 
income from Social Security, and no annual income from wages.  
She filed EVRs for 1988 and 1989, reporting wages from 
employment of $3,415.70 and $3,252.26, respectively, and 
reporting monthly income from Social Security in both years.

In her 1990 and 1991 EVRs, the appellant reported no Social 
Security income, and reported earned income from employment 
of $1,141.76 in 1990, and $8,605.31 in 1991.  In her 1992 
EVR, she reported earned income of $7,430.32 for 1992.  She 
reported that her income ended in June 1992 because she had 
to quit work due to disability, and that beginning June 1992 
she received $784 per month from Social Security.  She  
consistently reported one dependent child.

In May 1993, the RO notified the appellant that an income 
verification match with her employer showed that she had 
earned income of $13,467.00 in 1990, $14,729.00 in 1991 and 
$7,430.00 in 1992.  The RO informed the appellant of the 
proposal to terminate her Section 306 death pension benefits 
on the grounds that her annual income exceeded the annual 
income limitation for such benefits for a surviving spouse 
with one dependent.  In April 1994, the Committee on Waivers 
at the RO determined that underreporting of wage income in 
1990 and 1991 had caused an overpayment debt of $4,185.00.  
Subsequently, the RO determined that payments had reduced the 
overpayment debt to a current balance of $4025.00.  

The appellant is seeking a waiver of recovery of that debt.  
However, the provisions of 38 U.S.C.A. § 5302(c) (West 1991), 
prohibit the waiver of a debt where "there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining [the] 
waiver."  Similarly, 38 C.F.R. § 1.965(b) (1998), precludes 
waiver upon a finding of (1) fraud or misrepresentation of a 
material fact, (2) bad faith, or (3) lack of good faith.  A 
debtor's conduct is deemed to constitute bad faith "if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government."  38 C.F.R. § 
1.965(a)(2) (1998).  A debtor exhibits lack of good faith 
where the debtor's conduct shows an "absence of an honest 
intention to abstain from taking unfair advantage of 
the...Government."  38 C.F.R. § 1.965(a)(3)  (1998).  The 
Board also notes that any misrepresentation of material fact 
must be "more than non-willful or mere inadvertence."  38 
C.F.R. § 1.962(b) (1998).

The record shows that the appellant has had experience in 
reporting her income  since she was first awarded her death 
pension benefits in 1978.  Since that time, she has been 
notified on many occasions of her duty to report her full 
income to VA, that her income affected the amount she could 
receive in death pension benefits, and that failure to notify 
VA of any change in income would result in an overpayment 
that was subject to recovery.  Each of the annual EVRs 
required the appellant to report her earned income for the 
year covered by the report.  After receiving each annual EVR, 
the RO provided the appellant a notice of any changes in 
benefits resulting from reported income; and of the 
requirement to report future changes.  These annual notices 
also informed the appellant that failure to report changes in 
income would result in an overpayment subject to recovery.  
The RO also separately notified her on several occasions to 
remind her of the duty to furnish prompt notification to VA 
of any change in her income.  

The evidence in this case indicates that an overpayment was 
created because the appellant underreported her earned income 
for 1990 and 1991.  She reported annual incomes of $1,141.00 
and $8,605.00 in 1990 and 1991, respectively; when in fact, 
she received incomes of $13,467.00 and $14,729.00, for those 
years.  This resulted in a current overpayment debt of 
$4,025.00.  

The record reflects that the appellant did understand the 
importance of reporting changes in earned income.  In a 
statement attached to her December 1988 EVR, she reported 
that she had been working part time since April 1988, and 
reported the resulting gross pay amount received per week.  
Starting in 1988, EVRs reflect that she did report changes in 
earned income amounts each year for years 1988 through 1992.  
The record shows that the appellant was informed each year of 
any changes in her pension amounts based on her reported 
changes in earned income for the respective years. 

Subsequently, after the appellant underreported her income in 
a 1990 EVR, she was notified in March 1991 that if she 
started receiving income that she had not reported before, to 
identify the income and show the date first received.  Even 
after that notice, she again greatly underreported her income 
in the following 1991 EVR.     

The appellant argues that she was unable to understand the 
income reporting requirements leading to her misreporting of 
earned income in 1990 and 1991 because of a stroke and heart 
attack she suffered in mid-1992.  A review of the record 
shows, however, that the appellant's misrepresentation of 
earned income occurred before that, when she reported her 
income at the end of 1990 and 1991.  Moreover, even after her 
heart attack and stroke in 1992, she was able to subsequently 
report correctly her 1992 earned income.   

On the basis of the evidence above, it is the Board's opinion 
that the appellant acted in bad faith in not reporting fully 
her income received in 1990 and 1991.  The evidence strongly 
indicates that the appellant was aware of the reason and 
consequential requirement to report all amounts of income.  
The Board finds that the appellant's statements to the effect 
that she did not understand the reporting requirements that 
led to underreporting in 1990 and 1991, lack credibility.  

Waiver of recovery of an overpayment is barred by statute 
where there exists in connection with the claim for waiver an 
indication of fraud, misrepresentation or bad faith.  In this 
case the Board finds there was bad faith.  Accordingly, 
waiver of recovery of the overpayment is precluded.  38 
U.S.C.A. § 5302; 38  C.F.R. §§ 1.962, 1.965.  The evidence is 
not so evenly balanced that there is doubt as to any material 
issue.  38  U.S.C.A. § 5107.  



ORDER

Entitlement to waiver of recovery of an overpayment of § 306 
death pension benefits in the amount of $4025.00 is denied.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

